                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,

                     Plaintiff,

       vs.                                     Case No. 4:21-mj-00088-SAO

VINCE JAY BARCELON DELIGUIN,

                      Defendant.

                         AFFIDAVIT IN SUPPORT OF A
                           CRIMINAL COMPLAINT

     I, Lisa Watson, being first duly sworn, hereby depose and state as follows:


                INTRODUCTION AND AGENT BACKGROUND


       1.     I make this affidavit in support of an application for a criminal complaint

and arrest warrant charging VINCE DELIGUIN with violations of 18 U.S.C. § 2251(a)

(sexual exploitation of a minor).


       2.     The facts set forth in this affidavit are based on my personal knowledge;

knowledge obtained from other individuals, including other law enforcement officers;

interviews of persons with knowledge of the crimes; communications with others who

have personal knowledge of the events and circumstances described herein; and

information gained through my training and experience. Because this affidavit is




      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 1 of 20
 submitted for the limited purposes of establishing probable cause to support a complaint

 and securing an arrest warrant, I have not included each and every fact known to me

 during this investigation. This affidavit is intended to show merely that there is

 sufficient probable cause for the requested warrant and attached Complaint.


        3.     I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI),

 and have been since January 2010. In this assignment I have investigated a number of

 violations of United States Code. I am currently assigned to the FBI Anchorage Field

 Office, and specifically assigned to work violent crimes against children and human

 trafficking investigations, including but not limited to internet crimes against children,

 online enticement of children, child pornography possession and distribution, and

 commercial sexual exploitation of children. I have also conducted investigations of civil

 rights violations and public corruption. I have conducted and participated in numerous

 search warrants, arrest warrants, and interviews of people involved in various crimes.


                                  PROBABLE CAUSE


        4.     On 5/14/2021, MINOR VICTIM (15 years old), reported to his mother

 that he had been blackmailed/coerced into performing sexual acts on three previous

 occasions, was being solicited by the suspect(s) to perform the act again that evening,

 and they (the suspect(s)) would not leave him alone. MINOR VICTIM (MV) was in

 fear the suspect(s) were watching his house.




4:21-mj-00088-SAO                            2
       Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 2 of 20
           5.   MV’s mother contacted the Alaska State Troopers (AST) and MV was

 interviewed by AST that same night, 5/14/2021. The following is a summary of AST’s

 interview with MV.

           6.   In summary, MV stated he had been a victim on three separate occasions,

 where sexual acts were forced upon him by means of coercion and blackmail. Pictures

 and videos were captured on a cell phone camera of him receiving “blow jobs” from an

 adult he was familiar with.

           7.   A day or so prior to 4/22/2021, MV was solicited by “Marley Madden”

 via Snapchat. This was the first MV had heard of Madden. He did not know her and

 had never met her. Madden’s profile picture was that of an attractive young woman.

 Madden claimed to be from the Anchorage area. Madden requested MV send her a

 “naked” photo of himself, which he did. In reflection, MV realized this was

 irresponsible of him. He has since experienced thoughts of self-harm, shame,

 embarrassment, and resentment. At the time “Madden” first contacted him he believed

 she was real, but at the time of his interview with AST, he no longer believed she

 exists.

           8.   On 4/22/2021, MV was instructed by Madden, or “the account” as he referred to

 it, via Snapchat and/or text messages, to meet at Larch Park (a playground/park located in

 Kodiak, Alaska) for oral sex (in the form of fellatio). MV tried to avoid the encounter, but

 Madden threatened to release the naked photo she had of him to his family, friends, and others




4:21-mj-00088-SAO                              3
       Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 3 of 20
 to see. Madden specifically threatened to send the photo to a girl MV had a crush on at school.

 MV eventually succumbed and agreed to meet with Madden.

        9.      When MV went to the park, Madden was not there, but “Vince-Jay” was. MV

 had been acquainted with Vince-Jay for about one year, as they met in school after MV moved

 to Kodiak. Vince-Jay used to live near MV and was a frequent attendant of the Middle/High

 School volleyball games and practices. Vince-Jay was an assistant to the coaches and MV

 looked up to him, especially when it came to volleyball. Vince-Jay had graduated from Kodiak

 High School in 2020 and remained a manager for the volleyball team. Vince-Jay is known to

 be “gay”. MV was also associated with Vince-Jay on Snapchat.

        10.     During that first meeting with Vince-Jay (further identified by AST as Vince

 Jay Barcelon Deliguin), Deliguin performed a “blow job” on MV and Deliguin recorded the

 encounter with his cellular phone. Deliguin said it (the recording) “was proof for Marley”.

        11.     On 5/3/2021, Madden sent another Snapchat message to MV, instructing MV to

 meet Deliguin again at Larch Park and threatening to “release the video” if MV did not

 comply. MV understood this threat to refer to the video Deliguin recorded during the first

 encounter. For a second time, MV met with Deliguin, Deliguin performed oral sex on MV, and

 video recorded the encounter.

        12.     For MV’s third and final in-person encounter with Deliguin, Madden made the

 same demands of MV as for their previous encounters. After her promise of, “this is the last

 time and the pictures go away”, MV decided it was best to just do what Madden asked.

 Madden made the demands of him and Deliguin set up the meeting. Deliguin met MV at the




4:21-mj-00088-SAO                              4
       Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 4 of 20
 “Little Store” and drove MV to another location in Deliguin’s vehicle. Delguin then performed

 oral sex on MV and videotaped the encounter.

        13.     MV deleted Madden from his Snapchat account after the third incident.

        14.     On 5/14/2021, MV received Facebook messages from “Marley Madden”. The

 messages were from a newly created account. Madden demanded MV and Deliguin would be

 “fucking”, which MV understood to be penial/anal intercourse. MV had not been okay with

 anything that had happened to him so far but knew for sure he could not allow the pain to

 continue and was “not gay”, so it would be difficult to do what Madden wanted. MV sent

 Madden a Facebook message and refused to have sex with Deliguin. Minutes later, MV

 received a message from Deliguin on Snapchat saying they “just have to do the same as last

 time, if that makes you feel better”. MV did not meet with Deliguin, but instead told his

 mother and AST about the abuse.

        15.     AST performed checks in various law enforcement databases, and there were no

 records for Marley Madden. AST performed an open-source search of Madden’s Facebook

 account, which was created on 5/6/2021, contained only two photos, and appeared to be a fake

 account.

        16.     On 5/19/2021, AST was granted a state Electronic Monitoring and Recording

 Search Warrant (3KO-21-64SW). On the same day, MV notified AST that Madden had

 contacted him again via Facebook Messenger, stating, “do not think you’re out of it” and

 threatening to show pictures and videos. MV met with AST that evening and executed the state

 warrant.




4:21-mj-00088-SAO                               5
       Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 5 of 20
        17.     During the execution of the state warrant, MV replied to Madden on Facebook.

 Madden did not immediately respond. MV suggested he reach out to Deliguin, which he often

 did in the past to get clarification on Madden’s demands. As MV opened his Snapchat account

 and was thinking of what to say to Deliguin, Deliguin was already typing his reply, which the

 AST Investigator read as, “before you say something, yes the account did text me”, “but I

 wanna hear what you have to say before I tell you”, “is that what you wanted to say?”.

        18.     Deliguin went on to solicit MV about “finishing this tonight”, explaining he

 “needed an answer for the account before 10 pm”. MV understood Deliguin to mean they had

 to do oral sex again like the previous times and video record it for proof. MV replied with

 various reasons he could not meet, but Deliguin replied that “he understood and would make it

 quick”. Deliguin continued to claim it would be the last time.

        19.     MV reached out to Madden via Facebook while sending Snapchat messages to

 Deliguin, and it was determined that Madden had not replied since Deliguin began his

 conversations on Snapchat with MV nearly one hour prior. MV commented on that fact to

 Deliguin, and almost immediately received a reply from Madden on Facebook, stating, “last

 time, I already said didn’t I?”.

        20.     Continuing into the evening of 5/19/2021 and with the knowledge of ASTMV

 made arrangements to meet with Deliguin.. AST then responded to the agreed-upon meeting

 place at the agreed time. Upon AST’s arrival, Deliguin was already there, parked in his vehicle.

 AST arrested Deliguin at that time. Deliguin’s cellular phone was observed in plain sight by

 AST in his vehicle. Both the phone and the vehicle were seized by AST.

        21.     Deliguin was interviewed by AST. In summary, Deliguin stated the following:




4:21-mj-00088-SAO                              6
       Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 6 of 20
        22.     He used his cellular phone to communicate with MV on Snapchat. He knew or

 had reason to believe MV was underage, knew what he did was wrong, had in fact performed

 “blow jobs” on MV three times and videotaped each occurrence. He stated the video was then

 sent to Madden as proof via Snapchat. Deliguin said MV had given consent each time and MV

 had “finished” (ejaculated) each time.

        23.     Deliguin first met MV while Deliguin was helping at the school when MV was

 in 8th grade. Deliguin described his position with the junior high/high school volleyball teams

 as manager/assistant to the coaches, where he would provide students like MV with the

 “essentials” and skills for passing and serving the ball, among other things. This was where

 Deliguin described having the most interaction (separate from the in-person sex acts) with MV.

        24.     Deliguin claimed to have been solicited by Madden to do the sex acts and he did

 not know why she chose him and MV as partners. He admitted a sort of sexual gratification

 from what had happened.

        25.     Emails addressed to vincejaydeliguin1569@gmail.com were reviewed by AST,

 to include, but not limited to two emails from Facebook. One email from Facebook, dated

 5/6/2021, stated, “Hey Marley, you recently registered for Facebook” and went on to request

 the account holder confirm registration. On the same date, a second email from Facebook

 stated, “Hi Marley, your primary email address has been changed...”

        26.     AST served a state search warrant, 3KO-21-81 SW, to Facebook for account

 marley.madden.14. Facebook records for the account with the username Marley Madden

 showed that the registered email was vincejaydeliguin1569@gmail.com, and showed the

 account was created on 5/6/2021. Between 5/15/21 and 5/20/2021, the Marley Madden




4:21-mj-00088-SAO                              7
       Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 7 of 20
 account communicated via chat messages with MV and were as follows (MV’s identifying

 information has been redacted):




        27.




4:21-mj-00088-SAO                          8
       Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 8 of 20
       28.




4:21-mj-00088-SAO                    9
      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 9 of 20
       29.




4:21-mj-00088-SAO                    10
      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 10 of 20
       30.




4:21-mj-00088-SAO                    11
      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 11 of 20
       31.




4:21-mj-00088-SAO                    12
      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 12 of 20
       32.




4:21-mj-00088-SAO                    13
      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 13 of 20
       33.




4:21-mj-00088-SAO                    14
      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 14 of 20
       34.




4:21-mj-00088-SAO                    15
      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 15 of 20
       35.




4:21-mj-00088-SAO                    16
      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 16 of 20
       36.




4:21-mj-00088-SAO                    17
      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 17 of 20
        37.

        38.    Based on my training and experience, along with the facts stated above, I

 believe Marley Madden was not a real person, and that Vince Deliguin created and/or operated

 the Facebook account, “Marley Madden”, to communicate with MV.




4:21-mj-00088-SAO                            18
      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 18 of 20
                                              Respectfully submitted,



                                              Lisa Watson
                                              Special Agent, FBI
                                              Child Exploitation Task Force


      Subscribed
      ———————     and sworn to before me
      before this ____
                  21st day of September, 2021:

      _________________________________________
      HON. SCOTT A. ORAVEC
      UNITED STATES MAGISTRATE JUDGE




4:21-mj-00088-SAO                        19
      Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 19 of 20
AO 442 (Rev. 01/09) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):




                       Case 4:21-mj-00088-SAO Document 1-1 Filed 09/22/21 Page 20 of 20
